UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 13, 2012 STRATEGIC MINING CORPORATION (Name of small business issuer specified in its charter) Wyoming 000-53961 88-0432539 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 36 Toronto Street, suite 1170 Toronto, ON, CanadaM5C 2C5 (Address of principal executive offices) (former name or former address, if changed since last report) 416-840-9843 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.03Creation of a Direct Financial Obligation or and Obligation under an Off -Balance Sheet Arrangement of a Registrant. On April 13, 2012, the Company entered into a Reserve Equity Financing Agreement (“REF”) with AGS Capital Group, LLC(“AGS”), a U.S. based specialist investor group, giving the Company the right, but not the obligation, to sell up to $5 million of Company common stock to AGS in increments up to $500,000, at the lowest closing bid price of the Company’s common stock during the 20 consecutive trading days preceding the advance of funds by AGS, over a period of three years.The Company is required to file a registration statement to register the common stock under the Securities Act of 1933 in order to effectuate any sales of common stock under the REF. Item 9.01Financial Statements and Exhibits Exhibit 10.1: Reserve Equity Financing Agreement between the Company and AGS Capital Group, LLC Exhibit 10.2: Reserve Equity Financing Funding Term Sheet Exhibit 10.3: Registration Rights Agreement between the Company and AGS Capital Group, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRATEGIC MINING CORPORATION Date: May 29, 2012 By: /s/Douglas C. Peters Douglas C. Peters President, Chief Executive Officer, Director
